Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, VORBACH Pub. No. US 2016/0004639 A1 teaches a multi-core processor system, in particular a single-package multi-core processor system, comprising at least two processor cores, preferably at least four processor cores, each of said a least two cores, preferably at least four processor core, having a local LEVEL-1 cache, a tree communication structure combining the multiple LEVEL-1 caches, the tree having at 1 a one node, preferably at least three nodes for a four processor. core multi-core processor, and TAG information is associated to data managed within the tree, usable in the treatment of the data.
COLEMAN et al. Pub. No. US 2017/0286115 A1 (hereafter Coleman) teaches performing split lock operations in a multi-core processor. For example, one embodiment of a processor comprises: a plurality of cores to execute instructions, each core comprising a core cache to cache data during instruction execution; a shared cache to be shared by two or more of the plurality of cores; a locking agent on a first core to initiate a split lock operation in response to detecting a transaction targeting at least two cache lines, the locking agent to transmit a request for the two cache lines to be set to an Exclusive state; at least one coherence enforcement engine to receive the request from the locking agent and to responsively cause any copies of the two cache lines in other cores to be invalidated; the locking agent to permit the transaction targeting the two cache lines to complete upon receipt of an indication that the cache 
Neither Vorbach nor Coleman, anticipate or render obvious the combination set forth in the independent claims, including the structure and the environment. That is, the claims require a cache controller executing in a plurality of states and the processing of a Tentative Exclusive Load and Test (TELT) instruction. Particularly, a first processor core is executing an atomic primitive by exclusive assignment of a data item. Further, when the cache controller is in a first state, a second processor core issues a TELT instruction which produces a for request access to the data item that is assigned exclusively to the first processor core and that request is tagged such that it is identified as having been generated resultant to a TELT instruction. The cache controller, now is a second state, determines that the first processor core has not completed execution of the atomic primitive and thus the data item is still exclusively assigned to the first processor core and therefore cannot provide access to the second processor core. Moreover, the cache controller, now in a third state, rejects the request from the second processor core. The second and third states of the cache controller being performed responsive to the request having been identified from the tag as having been issued by a TELT instruction from the second processor core.
Further, the TELT instruction, see specification ¶ [0039] – [0041], is a particular instruction that operates similarly to a Load and Test instruction either returning a cache line or receiving a rejection response but differs in that the TELT instruction may be beneficial as it may work with stiff-arming, because it is non-blocking (i.e., providing a reject response without changing a cache line state) and the TELT instruction does not steal the cache line from the lock owner (e.g., no exclusive fetch prior to unlock is needed) among other feature specific to this instruction. Moreover, such that the tagging and recognition of the TELT instruction is realized, a particular format is utilized. The claims, in light of the disclosure, are limited to this particular TELT instruction with advantages over the existing Load and Test instruction.
The aforementioned limitations and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195